Case 2:19-cv-00042-HYJ-MV ECF No. 132-1, PageID.795 Filed 05/10/21 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

 DAVID PEPIN,

                Plaintiff,
                                                                        Case No. 2:19-cv-00042
 v.
                                                                      Honorable Hala Y. Jarbou
 WISCONSIN CENTRAL LTD, d/b/a CN,                            Magistrate Judge Maarten Vermaat

             Defendant.
 _____________________________________________________________________________

  Arvin J. Pearlman (P18743)                                     Mary C. O’Donnell (P33479)
  Benjamin J. Wilensky (P75302)                                    WISE CARTER CHILD &
  SOMMERS SCHWARTZ, P.C.                                                   CARAWAY, P.A.
  One Towne Square, 17th Floor                                            28 W. Adams Ave.
  Southfield, MI 48076                                          Grand Park Centre, Suite 1700
  (248) 355-0300                                                           Detroit, MI 48226
  apearlman@sommerspc.com                                                    (313) 552-3534
  bwilensky@sommerspc.com                                              mco@wisecareter.com

  David L. Blunt                                                         Charles H. Russell III
  BLUNT SLOCOMB, LTD.                                               WISE CARTER CHILD &
  P.O. Box 373                                                              CARAWAY, P.A.
  Edwardsville, IL 62025                                               401 East Capitol Street
  dlb@bluntlaw.com                                                Heritage Building, Suite 600
                                                                           Jackson, MS 39201
  Attorneys for Plaintiff                                     (601) 968-5580 / (601) 968-5593
                                                                          chr@wisecarter.com

                                                           Attorneys for Defendant
 ______________________________________________________________________________

                  DEFENDANT’S REPLY BRIEF IN SUPPORT OF
              ITS MOTION TO DISMISS FOR FRAUD ON THE COURT
 ______________________________________________________________________________

        Plaintiff’s Response and Brief (ECF Nos. 119, 120, PageID.683-698) opposing the Motion

 to Dismiss filed by Defendant Wisconsin Central Ltd. (“WCL”) (ECF No. 102, PageID.509-511),

 and the subsequent Supplement thereto (ECF No. 122, PageID.770-771), serve only to solidify the




                                        EXHIBIT "1"
Case 2:19-cv-00042-HYJ-MV ECF No. 132-1, PageID.796 Filed 05/10/21 Page 2 of 15




 basis for WCL’s motion—that Plaintiff has deleted posts from his Facebook account responsive

 to WCL’s requests for documents and within the purview of this Court’s Order compelling the

 production of same, and that his deposition testimony that he had never deleted any such posts was

 false. Plaintiff’s belated and sham offer to provide WCL “full access” to his Facebook account

 does not rectify the problem of posts, known or unknown, which have been deleted. Because it is

 clear that Plaintiff has sought to get rid of evidence he felt harmed the positions he has taken in

 this litigation, the case should be dismissed as a sanction under FED. R. CIV. P. 37(b)(2)(A) and

 this Court’s inherent authority to protect the sanctity of the judicial process.

 I.     Plaintiff has now admitted to the deletion of at least two Facebook posts responsive
        to discovery requests.

        A.      May 6, 2017 post.

        In the Supplement to his Brief, Plaintiff addresses a Facebook post dated May 6, 2017,

 identified on page 4 of Exhibit 5 to WCL’s Brief (ECF No. 103-5, PageID.577) which is the day

 after the purportedly career-ending alleged incident that is one of the alleged incidents at issue in

 Plaintiff’s lawsuit. The post—the day after the alleged second incident—states that Plaintiff on

 that date had “[b]lasted over 1,700 rounds” with his kids, shows pictures of the kids holding guns,

 and refers to “Fun Times and Memories out at Camp.” (ECF No. 103-5, PageID.577.)

        In his Brief filed on May 4, 2021, Plaintiff stated that his “recollection of the day is that he

 spent it in pain, in bed.” (ECF No. 120, PageID.692, n.5.) In the Supplement filed the next day,

 Plaintiff “fully retract[ed] footnote #5”1 and stated that, “upon reflection, and discussing the post

 with his wife and children, Plaintiff’s recollection of the day was refreshed,” and he “now recalls

 that while he was in significant pain that day,” he was nevertheless “able to supervise his children


        1
          The Brief containing said fully-retracted footnote, however, remains of public record. A
 corrected brief has not been submitted.



                                                   2
Case 2:19-cv-00042-HYJ-MV ECF No. 132-1, PageID.797 Filed 05/10/21 Page 3 of 15




 and their friends while they were practicing their shooting.” (ECF No. 122, PageID.770.) Plaintiff

 also stated in his Supplement that he does “now recall[] creating that Facebook post.”2 (ECF No.

 122, PageID.770.) However, Plaintiff also admits that he “cannot currently locate that post on his

 Facebook account,” although he claims “he does not have any recollection of deleting that post.”

 (ECF No. 122, PageID.770.)

        Of course, as set forth in WCL’s initial Brief, once a Facebook post is deleted, no one can

 recover it. (ECF No. 103, PageID.521, n.15.) Thus, Plaintiff’s inability to locate the post on his

 account simply confirms what WCL had already established—that this post, which clearly raises

 questions as to the reliability of Plaintiff’s assertions of a permanently disabling work injury the

 previous day, was deleted.

        Yet at his deposition, when asked whether his testimony was that he had not “deleted any

 posts from [his] Facebook account,” he stated, “I did not delete any posts from Facebook.” (ECF

 No. 103-4, PageID.565-566, Depo. pages 117-118.)

        B.      Post about Narcan.

        At that same deposition, Defense Counsel requested the following information:

        We would ask that all of Mr. Pepin’s posts on social media regarding medical
        treatment before the two reported incidents, all of his posts about medical
        treatment after the two reported incidents, and all posts about medical providers
        who treated you for the two reported incidents, that they all be produced. I would
        think that comes within the judge’s order, but I’m willing to give the benefit of
        the doubt, and ask that you do that now.




        2
           In the now-retracted footnote 5, Plaintiff stated he did “not recall making this post on
 May 6, 2017 and does not believe that he would have made any such post on that date.” (ECF No.
 120, PageID.692.) The footnote goes so far as to question the authenticity of the post and basically,
 as admitted by Plaintiff’s counsel in his Supplement, “insinuate[s] that Defendant or its counsel
 altered, edited, or created” the post. (ECF No. 122, PageID.771.) WCL and its counsel appreciates
 the apology submitted by Plaintiff’s counsel in the Supplement (ECF No. 122, PageID.771) now
 that Plaintiff has recalled that he did, in fact, create the post.


                                                  3
Case 2:19-cv-00042-HYJ-MV ECF No. 132-1, PageID.798 Filed 05/10/21 Page 4 of 15




 (ECF No. 103-4, PageID.566, Depo. page 119.) Counsel then followed up with this request in

 Defendant’s Notice of Video Duces Tecum Continued Deposition of Plaintiff David Pepin, Via

 Zoom, served February 24, 2021 (see Exhibit 1 hereto), as well as in an email (Exhibit 2 hereto).

        Despite being fully aware that WCL had requested that any posts about his medical

 treatment be produced, Plaintiff nevertheless admits in his Brief that he deleted just such a post.

 In his Brief, Plaintiff states that, “[s]ince the time of his last deposition”—the deposition where

 medical treatment posts were requested—“Plaintiff wrote and subsequently deleted one

 Facebook post that indicated that Plaintiff was taking prescribed Narcan.” (ECF No. 120,

 PageID.688, n.1 (emphasis added).) Although he asserts that this was to keep people from breaking

 into his house for narcotics if they saw his “now public” post, he could have simply hidden it from

 his public timeline but still produced it. Indeed, as discussed in WCL’s initial brief, there remain

 numerous posts of which WCL was previously aware that now remain hidden from view and were

 not produced by Plaintiff despite being ordered by the Court to do so.

 II.    Plaintiff’s offer of “full access” to his Facebook account is unacceptable and does not
        undo either the prejudice suffered by Plaintiff’s refusal to produce social media posts
        timely or the problem of the deletion of relevant and responsive posts.

        On the day Plaintiff’s Response was filed, his counsel emailed WCL’s counsel and

 provided Plaintiff’s Facebook log-in information, stating that this would “give full access to his

 Facebook page and messages.” (See Exhibit 3 hereto.) Of course, this does not give access to

 deleted posts which even Plaintiff can no longer review. Moreover, it is simply not prudent for

 WCL’s counsel to have access to Plaintiff’s Facebook account. Should any of Plaintiff’s Facebook

 information subsequently be changed or deleted, Plaintiff could simply claim that this somehow

 happened while WCL’s counsel had access to his account. Such an offer is simply unacceptable,

 and WCL’s counsel confirmed this in an email to Plaintiff’s counsel that same day. (Exhibit 3

 hereto.)


                                                  4
Case 2:19-cv-00042-HYJ-MV ECF No. 132-1, PageID.799 Filed 05/10/21 Page 5 of 15




        Because the offer is unacceptable and because it does not address the problem of deleted

 posts, it does nothing to address the prejudice Plaintiff’s manipulation of evidence has caused.

 (ECF No. 103, PageId.520.)

        WCL submits that, should the Court not simply dismiss based on the evidence of

 misconduct already submitted (and in some cases admitted to by Plaintiff as discussed herein),

 then a forensics expert should be hired at Plaintiff’s expense to review all of Plaintiff’s social

 media accounts.3

 III.   Plaintiff relies on an inapplicable standard regarding “fraud on the court.”

        In his response, Plaintiff sets forth various factors that must be proved to establish “fraud

 on the court.” (ECF No. 120, PageID.690 (citing Carter v. Anderson, 585 F.3d 1007, 1011 (6th

 Cir. 2009)).) He then focuses on the one factor that such fraud must be conducted by an “officer

 of the court” and thus, because WCL had stated it did not believe Plaintiff’s counsel were involved

 in withholding and destroying responsive evidence, this element was not met. (ECF No. 120,

 PageID.696-697.)

        But Plaintiff’s discussion of these factors addresses the standard to be applied when a court

 is reviewing fraud in the context of a party seeking relief from a final judgment under FED. R. CIV.

 P. 60(b), not as to sanctions. The Sixth Circuit, in Williamson v. Recovery Limited Partnership,




        3
           Although WCL believes that Plaintiff’s misconduct is worthy of the ultimate sanction of
 dismissal, as discussed in its Brief (ECF No. 103, PageID.521), at the very least monetary
 sanctions are warranted, including the expense of the expert to determine the extent of Plaintiff’s
 actions. In addition, in accordance with Fed. R. Civ. P. 37(b) and (e), the Court should order that
 certain facts are established, including but not limited to: (i) that Plaintiff engaged in wilful, bad
 faith conduct by failing to comply with this Court’s order to produced certain information; (ii) that
 the May 6, 2017 post and all other posts that were the subject of the Court’s order are authentic
 and admissible at trial; and (iii) that Plaintiff testified falsely under oath in his deposition when he
 testified he did not delete any Facebook posts. This Court should also order that Plaintiff’s
 continued deposition has no time limitation.


                                                    5
Case 2:19-cv-00042-HYJ-MV ECF No. 132-1, PageID.800 Filed 05/10/21 Page 6 of 15




 826 F.3d 297 (6th Cir. 2016), after setting forth the same elements as discussed in Plaintiff’s Brief

 that had been relied on by the District Court in that case, noted the distinction as follows:

        The problem with applying this test is that the fraud-on-the-court doctrine deals with
        courts’ inherent power to vacate their judgments, whereas this case involves a court’s
        inherent power to sanction for misconduct in litigation.

               ... Dispatch imported the fraud-on-the-court test—used to decide whether a
        judgment should be vacated—into this case involving sanctions, and the district court
        applied that test. Although the Supreme Court’s decision in Chambers [v. NASCO, Inc.,
        501 U.S. 32 (1991),] mentioned fraud on the court as an example of bad faith, the fraud-
        on-the-court doctrine is not applicable in this case because this case involves a court’s
        inherent power to sanction.

 Williamson, 826 F.3d at 302. See also Plastech Holding Corp. v. WM Greentech Automotive

 Corp., 257 F. Supp. 3d 867, 872 n.6 (E.D. Mich. 2017) (“the Sixth Circuit has explained that the

 factor analysis developed around that doctrine” [referring to fraud on the court for vacating

 judgment under Rule 60(b)], “is not applicable when a case involves ‘a court’s inherent power to

 sanction for misconduct in litigation’”) (quoting Williamson, 826 F.3d at 302)).

 IV.    Plaintiff was warned about disruption and delay.

        Finally, Plaintiff was in fact warned about the consequences of his actions. First, WCL’s

 Motion and Brief provided ample warning that dismissal might occur. See Southern Wabash

 Communications, Ltd. v. Union County Broadcasting Co., Inc., No. 02-5006, 69 Fed. App’x 285,

 291 (6th Cir. 2003) (contention that party “had no notice or warning about the dismissal” was

 “without merit” as the opposing party’s motion had “specifically requested dismissal as a possible

 sanction,” so the party therefore “had ‘some notice’ of the possible dismissal”).

        Further, Judge Jarbou warned Plaintiff on Friday, April 30th, before he filed his Response,

 that his continued conduct of delay would not be tolerated. Nevertheless, four days later, he filed

 a Response to WCL’s Motion in which he admitted to having deleted Facebook posts, despite his




                                                   6
Case 2:19-cv-00042-HYJ-MV ECF No. 132-1, PageID.801 Filed 05/10/21 Page 7 of 15




 testimony to the contrary at his deposition, and despite said posts being responsive to the Court’s

 Order and to subsequent document requests.

                                             CONCLUSION

        For the reasons stated herein, as well as the evidence and arguments submitted by WCL

 in its initial Motion and Brief,4 Defendant Wisconsin Central Ltd. respectfully requests this

 Court to dismiss Plaintiff’s Complaint with Prejudice.

                                              Respectfully submitted,

 Dated: May 10, 2021                          By: /s/ Charles H. Russell, III
                                                Charles H. Russell, III, Esq.
                                                WISE CARTER CHILD & CARAWAY, P.A.
                                                401 East Capitol Street
                                                Heritage Building, Suite 600
                                                Jackson, MS 39201
                                                (601) 968-5580
                                                chr@wisecarter.com

                                                 and

                                                 Mary C. O’Donnell (P33479)
                                                 WISE CARTER CHILD & CARAWAY, P.A.
                                                 28 West Adams Ave.
                                                 Grand Park Centre, Suite 1700
                                                 Detroit, MI 48226
                                                 (313) 552-3535
                                                 mco@wisecarter.com

                                                 Attorneys for Defendant Wisconsin Central Ltd.




        4
         ECF No. 102, PageID.509-511; ECF No. 103, PageID.512-587 (which includes Exhibits
 at ECF No. 103-1 through ECF No. 103-6).


                                                  7
Case 2:19-cv-00042-HYJ-MV ECF No. 132-1, PageID.802 Filed 05/10/21 Page 8 of 15




                     CERTIFICATE OF SERVICE AND COMPLIANCE

         I, Charles H. Russell, III, one of the attorneys for Defendant Wisconsin Central Ltd. hereby
 certifies that on the date shown below, I served the foregoing Brief in Support of Defendant’s
 Motion for Leave to File Reply Brief in Support of Its Motion to Dismiss for Fraud on the
 Court with the Clerk of the Court by using the Court’s CM/ECF system which then will send
 notification of such filing upon all counsel of record. I declare that the statement above is true to
 the best of my knowledge and information.

         I, Charles H. Russell, III, further certify that the foregoing Brief in Support of
 Defendant’s Motion for Leave to File Reply Brief in Support of Its Motion to Dismiss for
 Fraud on the Court contains 1902 words according to Microsoft Word for Microsoft 365 MSO
 (16.0), as per W.D. MICH. LCIVR. 7.3(b)(ii).

 Dated: May 10, 2021                           /s/ Charles H. Russell, III
                                               CHARLES H. RUSSELL, III




                                                  8
Case 2:19-cv-00042-HYJ-MV ECF No. 132-1, PageID.803 Filed 05/10/21 Page 9 of 15




                                Exhibit "1"
Case 2:19-cv-00042-HYJ-MV ECF No. 132-1, PageID.804 Filed 05/10/21 Page 10 of 15
Case 2:19-cv-00042-HYJ-MV ECF No. 132-1, PageID.805 Filed 05/10/21 Page 11 of 15
Case 2:19-cv-00042-HYJ-MV ECF No. 132-1, PageID.806 Filed 05/10/21 Page 12 of 15
 Case 2:19-cv-00042-HYJ-MV ECF No. 132-1, PageID.807 Filed 05/10/21 Page 13 of 15




From:                 Mary O'Donnell
Sent:                 Tuesday, March 9, 2021 1:10 PM
To:                   'Pearlman, Arvin J'; Wilensky, Benjamin J; Heythaler-Rymill, Julie
Cc:                   Charles Russell
Subject:              Pepin: Documents Requested


Counselors,

At plaintiff’s deposition on Feb 19, 2021, we requested the following documents (the cites are to the transcript
pages where we made the requests):
*Plaintiff’s 2019 tax return (pgs. 7 and 13)(we requested this previously in RFPD, in the NOD, and again at the dep;
despite the representation in the NOD Response (and Arvin’s expression of surprise at the dep), plaintiff has NOT
provided this);
*the date(s) of the Cedar Hill record plaintiff testified that he reviewed in preparation for his deposition (pgs. 22,
31);
*Mrs. Pepin’s cell phone number (pgs. 36‐38);
*all social media posts about plaintiff’s medical care regarding and after each of the two reported incidents (pg. 119;
also in the second NOD, para. 20);
*evidence that Mrs. Pepin submitted the bills from the most recent trip to Mayo (and the bills)(pgs. 123‐124);
*any and all unpaid medical bills, paid co‐pays and out of pocket expenses (pgs. 125‐128);
*document evidencing plaintiff’s drug plan (pg. 129);
*all photos from fundraiser (pg. 134);
*documents evidencing both the “retroactive” payment from the RRB as well as the monthly RRB payments (pg.
135‐136);
*all social media posts regarding plaintiff’s dietary habits (pg. 143; also in the second NOD, para. 21); and
*all records relative to the “Playful Pleasures and Treasures” business (pg. 145 and in RFPDs).

Please forward these documents by the COB (EST) today.

Thank you.

MARY C. O’DONNELL
SHAREHOLDER


28 W. Adams
Grand Park Centre, Suite 1700
Detroit, MI 48226
P: 313.552.3534
mco@wisecarter.com




The preceding e-mail is privileged and confidential and is intended only for the named addressee. If you received this message
in error, please delete it and notify the sender by return e-mail or by phone at the numbers noted above.




                                                     EXHIBIT "2"
 Case 2:19-cv-00042-HYJ-MV ECF No. 132-1, PageID.808 Filed 05/10/21 Page 14 of 15




From: Charles Russell <chr@wisecarter.com>
Sent: Tuesday, May 4, 2021 4:40 PM
To: Wilensky, Benjamin J <BWilensky@sommerspc.com>; Mary O'Donnell <mco@wisecarter.com>
Cc: Pearlman, Arvin J <APearlman@sommerspc.com>
Subject: RE: Pepin v. Wisconsin Central Ltd.

Ben:

We do not agree to this proposal. Plaintiff’s response to Defendant’s motion to dismiss incorrectly states that
“Plaintiff has fixed the issue by providing Defendant with full access to his account.” The conditions in your email
below do not provide Defendant full access to Plaintiff’s account. I ask that you file an amended response correcting
this misstatement and attaching your email below. Thank you for your attention to this matter.

CHARLES RUSSELL
SHAREHOLDER
P.O. Box 651
Jackson, MS 39205-0651
401 E Capitol St. 600 Heritage Building
Jackson, MS 39201
P:601.968-5580
F:601.968.5593
chr@wisecarter.com




The preceding e-mail is privileged and confidential and is intended only for the named addressee. If you received this message in error, please
delete it and notify the sender by return e-mail or by phone at the numbers noted above.

Circular 230 Disclosure: Pursuant to U.S. Treasury Department Regulations, we are now required to advise you that, unless otherwise expressly
indicated, any federal tax advice contained in this communications, including attachments and enclosures, is not intended or written to be used,
and may not be used, for the purpose of (i) avoiding tax-related penalties under the Internal Revenue Code or (ii) promoting, marketing or
recommending to another party any tax-related matters addressed herein. If you would like a written opinion upon which you can rely for the
purpose of avoiding penalties, please contact us.


From: Wilensky, Benjamin J <BWilensky@sommerspc.com>
Sent: Tuesday, May 4, 2021 10:58 AM
To: Charles Russell <chr@wisecarter.com>; Mary O'Donnell <mco@wisecarter.com>
Cc: Pearlman, Arvin J <APearlman@sommerspc.com>
Subject: Pepin v. Wisconsin Central Ltd.

<<< EXTERNAL SENDER: This email is from someone outside WCCC's email system. Do not click links, open attachments,
or provide your user ID/password unless you trust the source and know the contents are safe.>>>

Counsel,

In light of the matters you have raised in your motion to dismiss, we are providing you with Mr. Pepin’s Facebook login
and password, which will give full access to his Facebook page and messages. We are providing the same to you
under the condition that you only view those messages and posts which fall within the time frame ordered by the
Court – i.e., from February 15, 2015 to the present, and that you do not create or delete any posts or messages, or
change any of the settings on the account. By providing you with this access, we do not waive any objections to the
admissibility of materials therein, whether for relevance or any reason. Additionally, to the extent that Plaintiff’s
Facebook account, including his messages, contain information about discussions with counsel, we do not intend for
disclosure of that information to act as a waiver of privilege or other protections, and we do not waive any applicable
privileges or evidentiary protections.
                                                                         1
                                                             EXHIBIT "3"
 Case 2:19-cv-00042-HYJ-MV ECF No. 132-1, PageID.809 Filed 05/10/21 Page 15 of 15

If you do not agree to these terms, please let us know immediately, and do not access the account. Otherwise, Mr.
Pepin’s login information is as follows:

Login: bigityd@yahoo.com
Password: railroaddp

Ben

Benjamin J. Wilensky
Sommers Schwartz, P.C.
One Towne Square, 17th Floor | Southfield, MI 48076
Tel: (248) 355-0300 | Fax: (248) 936-2144
www.railroadinjurylaw.com




This electronic message transmission contains information from the law firm Sommers Schwartz, P.C. that we consider to be
confidential or privileged. The information is intended solely for the recipient and use by any other party is not authorized. If you are
not the intended recipient, be aware that any disclosure, copying, distribution or use of the contents of this information is prohibited.
If you have received this electronic transmission in error, please notify us immediately by telephone (01.248.355.0300) or by
electronic mail (emails@sommerspc.com). Thank you.




                                                                    2
